        Case 2:18-cv-04756-JDW Document 23 Filed 05/20/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 WILLIAM L. WETTY,                                 Case No. 2:18-cv-04756-JDW

               Plaintiff,

       v.

 AXA EQUITABLE LIFE INSURANCE
 COMPANY,

               Defendant.


                                           ORDER

      AND NOW, this 20th day of May, 2020, upon consideration of the Motion for Summary

Judgment of Defendant AXA Equitable Life Insurance Company (ECF No. 19), it is ORDERED

that, for the reasons stated in the accompanying Memorandum, the Motion is GRANTED.

      It is FURTHER ORDERED that JUDGMENT is ENTERED in favor of AXA Equitable

Life Insurance Company and against William L. Wetty.

      The Clerk of Court shall mark this case closed for statistical purposes.

                                            BY THE COURT:


                                            /s/ Joshua D. Wolson
                                            JOSHUA D. WOLSON, J.
